     Case 1-18-45417-ess        Doc 49     Filed 10/01/19     Entered 10/01/19 12:36:20



                                                          tmd3574/db
 UNITED STATES BANKRUPTCY COURT                           October 21, 2019
 EASTERN DISTRICT OF NEW YORK                             09:00 AM
 ==================================X
 IN RE:                                                   Case No. 118-45417-ESS

 KAMIL CADET,                                             Hon. ELIZABETH S. STONG
 CAMILLE J CADET
 aka Camille Cadet

                                                          NOTICE OF MOTION
                  Debtor.
 ==================================X


               PLEASE TAKE NOTICE, that upon the within application, Marianne DeRosa,
Chapter 13 Trustee will move this court before the Hon. Elizabeth S. Stong, U.S. Bankruptcy
Judge, at the United States Bankruptcy Court, at       271 Cadman Plaza East, Brooklyn, NY,
Courtroom 3585 on October 21, 2019 at 09:00 AM or as soon thereafter as counsel can be heard,
for an order pursuant to 11 U.S.C. 1307(c) dismissing this Chapter 13 case and for such other
and further relief as may seem just and proper.
                Responsive papers shall be filed with the bankruptcy court and served upon the
Chapter 13 Trustee, Marianne DeRosa, Esq., no later than seven (7) business days prior to the
hearing date set forth above. Any responsive papers shall be in conformity with the Federal Rules
of Civil Procedure and indicate the entity submitting the response, the nature of the response and
the basis of the response.

Date: Jericho, New York
      October 1, 2019

                                                    /s/ Marianne DeRosa
                                                    MARIANNE DeROSA, TRUSTEE
                                                    100 JERICHO QUADRANGLE, STE 127
                                                    JERICHO, NY 11753
                                                    (516) 622-1340
     Case 1-18-45417-ess        Doc 49     Filed 10/01/19     Entered 10/01/19 12:36:20



                                                          tmd3574/db
 UNITED STATES BANKRUPTCY COURT                           October 21, 2019
 EASTERN DISTRICT OF NEW YORK                             09:00 AM
 ==================================X
 IN RE:                                                    Case No: 118-45417-ESS

 KAMIL CADET,                                              Hon. ELIZABETH S. STONG
 CAMILLE J CADET
 aka Camille Cadet

                                                           APPLICATION
                  Debtor.
 ==================================X


TO THE HONORABLE ELIZABETH S. STONG U.S. BANKRUPTCY JUDGE:

       MARIANNE DEROSA, Chapter 13 Trustee in the above-captioned estate, respectfully
represents the following:

       1. The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on September
20, 2018, and, thereafter, MARIANNE DEROSA was duly appointed and qualified as Trustee.

        2. The Debtor’s proposed Chapter 13 Plan, (hereinafter “The Plan”), dated October 30,
2018, filed with the Court on October 30, 2018 and reflected in the Court’s docket as number 23
provides for a monthly Plan payment of $3,866.00 per month for a period of 60 months.
Additionally, The Plan provides for full repayment to all filed secured, priority and general
unsecured proofs of claim.

       3. As of the date of this motion, the Debtor has failed to:

              a. provide the Trustee with a copy of an affidavit by the Debtor stating the Debtor
                 has paid all amounts that are required to be paid under a domestic support
                 obligation or that the Debtor has no domestic support obligations as required
                 by E.D.N.Y. LBR 2003-1(b)(ii)(A) and (B);

              b. provide the Trustee with a copy of affidavit from the Debtor stating whether the
                 Debtor has filed all applicable federal, state and local tax returns under the
                 Bankruptcy Code Section 1308 as required by E.D.N.Y. LBR 2003-1(b)(iii);

              c. file the original affidavits with the Court as required under subdivisions (b)(ii)
                 and (iii) as required by E.D.N.Y. LBR 2003-1(c).

              d. comply with 11 U.S.C. §1325(a)(6) in that the Debtor has not submitted timely
                 Chapter 13 plan payments to the Trustee and is $19,799.67 in arrears through
                 and including September 2019.

        4. The Plan cannot be confirmed and as a result a delay has occurred that is
prejudicial to the rights of creditors. The case must be dismissed under 11 U.S.C. § 1307(c)(1)
and (c)(5).
     Case 1-18-45417-ess        Doc 49    Filed 10/01/19     Entered 10/01/19 12:36:20



      5.    Each of the foregoing constitutes cause to dismiss this Chapter 13 case within
meaning of 11 U.S.C. §1307(c).

        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
Order dismissing this Chapter 13 case and for such other and further relief as may seem just and
proper.

Dated: Jericho, New York
       October 1, 2019
                                                           s/Marianne DeRosa
                                                           Marianne DeRosa
                                                           Chapter 13 Trustee
       Case 1-18-45417-ess                Doc 49       Filed 10/01/19    Entered 10/01/19 12:36:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Case No: 118-45417-ESS
IN RE:

 KAMIL CADET,
 CAMILLE J CADET
 aka Camille Cadet

                                                                        CERTIFICATE OF SERVICE
                                                                             BY MAIL
                                       Debtors.
-----------------------------------------------------------X

               This is to certify that I, Dani M. Boyer have this day served a true, accurate and
correct copy of the within Notice of Motion and Application by depositing a true copy thereof
enclosed in a post-paid wrapper, in an official depository under the exclusive care and custody of
the U.S. Postal Service within New York State, addressed to each of the following persons at the
last known address set forth after each name:

KAMIL CADET
118-59 288th STREET
CAMBRIA HEIGHTS, NY 11411

CAMILLE J CADET
118-59 288th STREET
CAMBRIA HEIGHTS, NY 11411

SHIRYAK BOWMAN ANDERSON ET AL
ATTN: BTZALEL HIRSCHHORN, ESQ.
80-02 KEW GARDENS ROAD, SUITE 600
KEW GARDENS, NY 11415

WELLS FARGO BANK
C/O RAS BORISKIN, LLC
900 MERCHANTS CONCOURSE, SUITE 310
WESTBURY, NY 11590


This October 1, 2019


/s/Dani M. Boyer
Dani M. Boyer, Senior Paralegal
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
100 Jericho Quadrangle; Ste 127
Jericho, NY 11753
(516) 622-1340
     Case 1-18-45417-ess   Doc 49   Filed 10/01/19   Entered 10/01/19 12:36:20




CASE NO: 118-45417-ESS
Hon. ELIZABETH S. STONG

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
========================================================================
IN RE:

KAMIL CADET,
CAMILLE J CADET
aka Camille Cadet

                  Debtor.
=======================================================================

              NOTICE OF MOTION AND APPLICATION TO DISMISS CASE

========================================================================




                         MARIANNE DeROSA, TRUSTEE
                      100 JERICHO QUADRANGLE, STE 127
                              JERICHO, NY 11753
                                (516) 622-1340
